Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11 and 15-21 are currently pending in the instant application.
Election/Restrictions
Claims 15-16 and 20-21 remain withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
Applicant's Information Disclosure Statement filed on 12/29/2020 has been considered.  Please refer to Applicant's copies of the 1449 submitted herewith.
Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive.  Applicant argues that the Examiner’s 103 rejection is based on impermissible hindsight.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore Applicant’s argument that the presently claimed process provides the target intermediate in a yield higher than the primary reference MULLER and with lower volumes of solvents does not take into account the use of the N-formyl amino acid taught by Nagahama in the process of MULLER.  Further Applicant argues that Nagahama does not provide any indication regarding the possible advantages of N-formyl derivatives over N-acetyl derivatives in the process of an isomerization-crystallization process.  In response, although Nagahama refers to the process as “isomerization-crystallization”, the use of the N-acetyl-D-leucine or N-formyl-D-leucine in Nagahama is as a resolving agent.  This is the identical use of the N-formyl-D-leucine compound in the instantly claimed process.  Specifically, Nagahama is utilizing either the N-acetylamino acid or N-formylamino acid to resolve the racemic compound, which in the case of Nagahama is N-benzyl-2-amino-3-methoxypropionamide.  Therefore N-acetyl-D-leucine or N-formyl-D-leucine are both taught as resolving agents for a racemic compound.  In the instant process, Applicant is utilizing N-formyl-D-leucine to resolve the racemic mixture of 1-(3-ethoxy-4-methoxyphenyl)-2-(methylsulfonyl)ethan-1-amine to produce the corresponding enantiomeric isomer N-formyl-leucine salt compound.  As Nagahama teaches the equivalence of both N-acetyl-D-leucine or N-formyl-D-leucine as resolving agents for a racemic compound, it would be obvious to utilize N-formyl-D-leucine as a resolving agent in the process of MULLER and the 103 rejections have been maintained.
Applicant’s arguments, see Section IV, filed 12/29/2020, with respect to claim 2 have been fully considered and are persuasive.  The non-statutory obviousness-type double patenting rejection of claim 2 has been withdrawn. 
Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MULLER (see US Pat No. 6,962,940, issued 11/08/2005, hereafter referred to as ‘940) in view of NAGAHAMA (see US Pub No. 2018/0371013, filed 11/11/2016).  
In US Pat. No. ‘940, MULLER teaches synthesis of enantiomerically pure 1-(3-ethoxy-4-methoxy-phenyl)-2-methanesulfonyl-ethylamine by contacting 1-(3-ethoxy-4-methoxy-phenyl)-2-methanesulfonyl-ethylamine with a chiral amino acid to form a chiral salt of 1-(3-ethoxy-4-methoxy-phenyl)-2-methanesulfonyl-ethylamine (see p. 4, lines 27-35).  The process is 
    PNG
    media_image1.png
    383
    199
    media_image1.png
    Greyscale
 (see Fig. 1) rather than the N-formyl-leucine of the instant claims.  Further MULLER teaches reaction of (S)-2-(3-ethoxy-4-methoxyphenyl)-1-(methylsulphonyl)eth-2-yl amine N-acetyl-L-leucine salt with 3-acetamidophthalic anhydride to form S-{2-[1-(3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-aminoisoindoline-1,3-dion at 98% ee – (see column 22, Preparation of compound A, which corresponds to claims 10-11).
NAGAHAMA (see US Pub No. 2018/0371013, filed 11/11/2016) teaches the compound lacosamide can be efficiently and economically produced by adopting a particular isomerization-crystallization condition.  In particular, a salt of R N-benzyl-2-amino-3-methoxypropionamide and N-acetylamino acid or N-formylamino acid is produced through reaction of racemic N-benzyl-2-amino-3-methoxypropionamide with a resolving reagent selected from a group consisting of N-acetylamino acid and N-formylamino acid in a solvent (see p. 3, paragraph 47).  NAGAHAMA utilizes both N-acetyl-D-leucine (see p. 6, paragraph 92) and N-formyl-L-leucine (see p. 7, paragraph 103).  NAGAHAMA teaches specific reaction conditions – such as amount of acid to salt, reaction temperature and time (see p. 9, paragraphs 157-160).

Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
The motivation to substitute utilize the N-formyl leucine salt rather than the N-acetyl leucine salt as the chiral amino acid in the art of MULLER would derive from (B) or (D) from KSR.  NAGAHAMA teaches the equivalence of N-acetylamino acid or N-formylamino acid as a resolving reagent and reaction conditions for the isomerization-crystallization process.  Further NAGAHAMA exemplifies this process with both the N-formyl leucine salt and N-acetyl leucine N-formyl leucine salt rather than the N-acetyl leucine salt as the chiral amino acid in the art of MULLER
The adjustment of particular conventional working conditions (e.g. determining result effective amounts of the ingredients beneficially taught by the cited references), as well as adjustment of reaction temperature, reaction time and use of solvents, rearranging steps in a reaction sequence, is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan (See In re Mostovych, Weber, Mitchell and Aulbach, 144 USPQ 38). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN CHENG whose telephone number is (571)270-7381.  The examiner can normally be reached on M-F, 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN CHENG/Primary Examiner, Art Unit 1626